UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-6636


UNITED STATES OF AMERICA,

                       Plaintiff – Appellee,

          v.

WAYNE DONTA O'NEIL, a/k/a Wayne-Wayne,

                       Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville.         Richard L.
Voorhees, District Judge.    (5:06-cr-00022-RLV-CH-5; 5:11-cv-
00160-RLV)


Submitted:   January 15, 2015             Decided:   January 20, 2015


Before WILKINSON and NIEMEYER, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Wayne Donta O’Neil, Appellant Pro Se. William Michael Miller,
Assistant United States Attorney, Charlotte, North Carolina; Amy
Elizabeth Ray, Assistant United States Attorney, Asheville,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Wayne       Donta   O’Neil    seeks       to    appeal       the    district

court’s      order     denying     relief    on    his   28    U.S.C.     § 2255     (2012)

motion. *      The order is not appealable unless a circuit justice or

judge       issues     a    certificate      of     appealability.            28     U.S.C.

§ 2253(c)(1)(B) (2012).             A certificate of appealability will not

issue       absent     “a    substantial      showing         of    the   denial     of   a

constitutional right.”             28 U.S.C. § 2253(c)(2) (2012).                  When the

district court denies relief on the merits, a prisoner satisfies

this       standard    by    demonstrating        that   reasonable       jurists     would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                Slack v. McDaniel, 529 U.S. 473,

484    (2000);       see    Miller-El   v.   Cockrell,        537    U.S.    322,    336-38

(2003).        When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                             Slack,

529 U.S. at 484-85.




       *
       In the district court, O’Neil argued for an alternate
construction of his motion under 28 U.S.C. § 2241 (2012), coram
nobis, and/or audita querela.      He has waived any further
consideration of these arguments by failing, on appeal, to
challenge the district court’s reasoning for rejecting these
alternate constructions.



                                             2
           We have independently reviewed the record and conclude

that O’Neil has not made the requisite showing.            Accordingly, we

deny a certificate of appealability and dismiss the appeal.               We

dispense   with     oral   argument   because     the    facts   and   legal

contentions   are   adequately   presented   in    the   materials     before

this court and argument would not aid the decisional process.



                                                                  DISMISSED




                                      3